Applicants’ amendment has overcome the prior art rejections and as such necessitated an updated search.  The following new grounds of rejection over prior art are being made.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In formula A-v, the C=O-O bond is no longer a selection for R21 such that this group is not within the breadth of A in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

As noted in previous office actions, claim 5 is objected to as containing allowable subject matter but depending upon a rejected independent base claim.  Claim 8 remains withdrawn from consideration.  
	In an effort to expedite prosecution the Examiner notes that the polymer of claim 1 in which the A groups are limited to (A-xi), (A-xii) and (A-xiii) in claim 3 would be allowable.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanelt et al.
	Hanelt et al. teach siloxanes having at least two units as found in column 2, lines 35 to 40.  Of particular importance please see column 3, lines 27 to 30, which teaches linear polysiloxanes having 2 to 15 silicon atoms terminated with trimethylsilyl groups.  This meets the claimed silicone polymer when there are 2 M1 units and having D2 and possibly D1 units.
	See the mesogenic side groups M as found in column 2, lines 45 and on, as they correspond to the claimed and required R19-A-R20- group.  
	For instance, considering the preferred unit on the top of column 4, this differs from that claimed only in that it contains a C=O-O group corresponding to claimed R21 (although this anticipates the group A-v in claim 3).  The bottom of column 2 through the top of column 3, though, specifically teaches the corresponding X2 groups and specific-ally teaches –CONH- as a useful alternative to the C=O-O.  The skilled artisan would have immediately envisioned this single difference between the preferred group taught 
	While this is an anticipatory teaching, the Examiner notes that Hanelt et al. also teach A1 groups that can be pyranylene or pyrimidinylene groups which meet the requirement of an unsaturated heterocyclic A group.  Applicants are cautioned to consider such a teaching when amending, as this teaching renders obvious certain embodiments of R19-A-R20-.
	For claim 3, note that supra regarding the specific unit shown in Hanelt et al. which, while not within the breadth of claim 1, is disclosed therein. On the other hand note that the –CONH- link disclosed by Hanelt et al. results in groups meeting claimed A-iv.
	For claim 7 see column 3, line 29, which teaches methyl as a preferred R1.
	For claim 11 note that siloxanes having as little as 2 Si atoms, as specifically mentioned in column 3, line 27, and having the group on the top of column 4 will fall within this claimed range.
	For claims 13 to 16 note that these are all defined solely by the presence of the siloxane polymer in claim 1 such that this polymer meets these requirements.  On the other hand see the bottom of column 8 through column 9 which teaches such products.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanelt et al.
	None of these specific physical properties are disclosed by Hanelt et al. but products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art 
	If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanelt et al.
	While these specific terminal groups are not shown in the preferred group of Hanelt et al. they are within the breadth of the general teachings thereof.  For instance see column 3, lines 12 to 16 which teaches that the terminal A2 group can be a C1 to C10 alkenyl group.  From this one having ordinary skill in the art would have found the claimed terminal group as the terminal A2 group of Hanelt et al. to have been obvious.

Claims 1, 7, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubata et al.
	Tsubata et al. teach siloxanes having at least two units as found in column 3, line 48, though column 4.  While the entire teachings in Tsubata et al. are relevant to the claimed silicone polymer, the Examiner draws particular attention to Example 47 in column 37.  This reacts a polymethylhydrosiloxane (having 100% methylhydrogen back-bone and a viscosity of 20 mm2/s) that corresponds to the silicone polymer backbone as claimed.  This contains D units meeting D2.  Note for instance that the CH2 linkage corresponds to claimed R20, the phenylene and N containing unsaturated heterocyclic group corresponds to the claimed A unsaturated heterocyclic group (since this is a broad term it allows for the presence of the phenylene group) and the O-C8H17 meets 19 group of an alkyl containing a heteroatom.  In this manner the claimed silicone polymer is anticipated.  
	For claim 7 note that methyl groups are the only other groups in this polymer.
	For claim 11 see column 3, line 50, which teaches an Mn range that anticipates many values within the claimed range.  
	For claims 13 to 16 note that these are all defined solely by the presence of the siloxane polymer in claim 1 such that this polymer meets these requirements.  On the other hand see column 29 which teaches such products.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsubata et al.
	None of these specific physical properties are disclosed by Tsubata et al. but products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  As such it would appear that these properties are inherently present in the polymers of Tsubata et al.
	If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Claims 1, 3, 7, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stohrer et al. ‘850.
	Hanelt et al. teach siloxanes having units as found in column 2, lines 43 and on.  Note that there is preferably 2 to 15 Si atoms per molecule.  This shows specific M units and D units and meets the required units in the claimed silicone polymer.  
19-A-R20- group.  
	For instance, considering specifically disclosed compounds in column 10, lines 20 to 35, this differs from that claimed only in that it contains C=O-O group correspond-ing to claimed R21 (although this anticipates the group A-v in claim 3).  The bottom of column 2 through the top of column 3, though, specifically teaches the corresponding X2 groups and specifically teaches –CONH-, O, S and CO as a useful alternative to the C=O-O.  The skilled artisan would have immediately envisioned this single difference between the specific groups taught on column 10 and that claimed, considering that the claimed groups are specifically shown in Stohrer et al., such that the skilled artisan would have anticipated the instant claims.
	For claim 3, note that Stohrer et al. show the units A-v which, though it is not within the breadth of claim 1. On the other hand note that the –CONH- link disclosed by Stohrer et al. results in groups meeting claimed A-iv.
	For claim 7 see column 2, lines 45 and on which shows methyl groups.
	For claim 11 note that siloxanes having as little as 2 Si atoms, as specifically mentioned in column 2, line 56, and having a group as shown column 10 will fall within this claimed range.
	For claims 13 to 16 note that these are all defined solely by the presence of the siloxane polymer in claim 1 such that this polymer meets these requirements.  On the other hand see the bottom of column 7, lines 45 to 55 which teaches such products.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stohrer et al. ‘850.
	None of these specific physical properties are disclosed by Stohrer et al. but products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  As such it would appear that these properties are inherently present in the polymers of Stohrer et al.
	If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Stohrer et al. ‘649 is cited as being of general interest.  This reference teaches a similar siloxane as found in the ‘850 reference supra.  A prior art rejection has not been made over this reference at this time to avoid redundancy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.

Mgm
9/16/2021 						/MARGARET G MOORE/							Primary Examiner, Art Unit 1765